 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   KIMBERLY A. ROBINSON (DCBN 999022)
 4 Assistant United States Attorney
            450 Golden Gate Avenue, Box 36055
 5          San Francisco, California 94102
            Telephone: (415) 436-7298
 6          Facsimile: (415) 436-6748
            Email: Kimberly.robinson3@usdoj.gov
 7

 8 Attorneys for Defendants United States Department of Justice
   and Office of Justice Programs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   STATE OF CALIFORNIA,                                   Case 3:18-cv-00805-JCS
15                      Plaintiff,                          STIPULATION AND [PROPOSED]
16                                                          ORDER RE: SETTLEMENT AND
             v.                                             DISMISSAL WITH PREJUDICE
17
     UNITED STATES DEPARTMENT OF JUSTICE
18   and OFFICE OF JUSTICE PROGRAMS,
19                      Defendants.
20

21          Plaintiff State of California (“plaintiff”) and defendant United States Department of Justice and

22 Office of Justice Programs (“defendants”) hereby enter into this Stipulation and [Proposed] Order Re

23 Settlement and Dismissal With Prejudice (“Stipulation”), as follows:

24          WHEREAS, on February 7, 2018, plaintiff filed its Complaint under the Freedom of Information

25 Act (“FOIA”), 5 U.S.C. § 552, as amended;

26

27

28
     STIPULATION AND ORDER RE: SETTLEMENT AND DISMISSAL WITH PREJUDICE
     CASE NO. 3:18-CV-00805-JCS
                                                1
 1           WHEREAS, plaintiff and defendant wish to avoid any further litigation and controversy and

 2 compromise fully any and all claims and issues that have been raised, or could have been raised in this

 3 action;

 4           NOW, THEREFORE, in consideration of the mutual promises contained in this Stipulation, and

 5 other good and valuable consideration, receipt of which is hereby anticipated, the parties agree as

 6 follows:

 7           1.     Defendant shall pay to plaintiff the amount of twenty-two thousand five-hundred dollars

 8 ($22,500.00) in full and complete satisfaction of plaintiff’s claims for attorney’s fees, costs, and

 9 litigation expenses under the FOIA in the above-captioned matter. This payment shall constitute full
10 and final satisfaction of any and all of plaintiff’s claims for attorneys’ fees, costs, and litigation expenses

11 in the above-captioned matter, and is inclusive of any interest. Payment of this money will be made by

12 electronic funds transfer, and plaintiff’s counsel will provide the necessary information to defendant’s

13 counsel to effectuate the transfer. Defendant will make all reasonable efforts to make payment within

14 sixty (60) days of the date that plaintiff’s counsel provides the necessary information for the electronic

15 funds transfer and this Stipulation is approved by the Court, whichever is later, but cannot guarantee

16 payment within that time frame.

17           2. Upon the execution of this Stipulation, plaintiff hereby releases and forever discharges

18 defendants, any of defendants’ officers, employees, agents, successors, or assigns, and the United States

19 of America from any and all claims and causes of action that plaintiff has asserted in this litigation in the

20 above-captioned matter, including but not limited to all past, present, or future claims for attorneys’ fees,

21 costs, or litigation expenses in connection with the above-captioned litigation.

22           3. The provisions of California Civil Code Section 1542 are set forth below:

23           "A general release does not extend to claims which the creditor does not know or suspect to exist

24 in his favor at the time of executing the release, which if known by him must have materially affected

25 his settlement with the debtor."

26           Plaintiff, having been apprised of the statutory language of Civil Code Section 1542 by its

27 attorneys, and fully understanding the same, nevertheless elects to waive the benefits of any and all

28
     STIPULATION AND ORDER RE: SETTLEMENT AND DISMISSAL WITH PREJUDICE
     CASE NO. 3:18-CV-00805-JCS
                                                2
 1 rights it may have pursuant to the provision of that statute and any similar provision of federal law.

 2 Plaintiff understands that, if the facts concerning any liability under FOIA or liability for attorneys’ fees,

 3 costs, or litigation expenses are found hereafter to be other than or different than the facts now believed

 4 by it to be true, the Stipulation shall be and remain effective notwithstanding such material difference.

 5           4.     Execution of this Stipulation and its approval by the Court shall constitute dismissal of

 6 this case with prejudice pursuant to Fed. R. Civ. P. 41(a).

 7           5.     The parties acknowledge that this Stipulation is entered into solely for the purpose of

 8 settling and compromising any remaining claims in this action without further litigation, and it shall not

 9 be construed as evidence or as an admission on the part of defendant, the United States, its agents,
10 servants, components, or employees regarding any issue of law or fact, or regarding the truth or validity

11 of any allegation or claim raised in this action, or as evidence or as an admission by the defendant

12 regarding plaintiff’s eligibility for or entitlement to attorneys’ fees, costs, or other litigation expenses

13 under FOIA. This Stipulation is entered into by the parties for the purpose of compromising disputed

14 claims and avoiding the expenses and risks of litigation. This Stipulation shall not be used in any manner

15 to establish liability for fees or costs in any other case or proceeding involving defendant. This

16 Stipulation is understood not to preclude or prevent plaintiff from seeking through the Freedom of

17 Information Act, or other means, records not sought in the Freedom of Information Act request that gave

18 rise to this action.

19           6.     This Stipulation is binding upon and inures to the benefit of the parties hereto and their

20 respective successors and assigns.

21           7.     If any provision of this Stipulation shall be held invalid, illegal, or unenforceable, the

22 validity, legality, and enforceability of the remaining provisions shall not in any way be affected or

23 impaired thereby.

24           8.     This Stipulation shall constitute the entire agreement between the parties, and it is

25 expressly understood and agreed that this Stipulation has been freely and voluntarily entered into by the

26 parties hereto. The parties further acknowledge that no warranties or representations have been made on

27 any subject other than as set forth in this Stipulation.

28
     STIPULATION AND ORDER RE: SETTLEMENT AND DISMISSAL WITH PREJUDICE
     CASE NO. 3:18-CV-00805-JCS
                                                3
 1          9.      The persons signing this Stipulation warrant and represent that they possess full authority

 2 to bind the persons on whose behalf they are signing to the terms of the Stipulation.

 3          10.     This Stipulation may not be altered, modified or otherwise changed in any respect except

 4 in writing, duly executed by all of the parties or their authorized representatives.

 5          11.     The Stipulation may be executed in counterparts and is effective on the date by which

 6 both parties have executed the Stipulation.

 7          12.     This Court may retain jurisdiction for the sole purpose of enforcing this Stipulation.

 8          SO STIPULATED AND AGREED.

 9

10
     Dated: August 12, 2019                               Respectfully submitted,
11
                                                          XAVIER BECERRA
12                                                        Attorney General of California
                                                          SATOSHI YANAI
13                                                        Supervising Deputy Attorney General
14                                                        SARAH E. BELTON
                                                          LEE I. SHERMAN
15                                                        Deputy Attorneys General

16                                                        /s/ Sarah E. Belton
                                                          SARAH E. BELTON
17                                                        Deputy Attorney General
                                                          Attorneys for Plaintiff State of California
18
     Dated: August 12, 2019                               David L. Anderson
19                                                        United States Attorney
20                                                         /s/ Kimberly A. Robinson
21                                                        KIMBERLY A. ROBINSON
                                                          Assistant United States Attorney
                                                          Attorneys for Defendant
22

23
                                              ECF ATTESTATION
24
            In accordance with Civil Local Rule 5(i)(3), I, Kimberly Robinson, attest that I have obtained
25
     concurrence in the filing of this document from the other signatory listed here.
26

27
                                             [PROPOSED] ORDER
28
     STIPULATION AND ORDER RE: SETTLEMENT AND DISMISSAL WITH PREJUDICE
     CASE NO. 3:18-CV-00805-JCS
                                                4
 1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
     DATE: August 13, 2019
 3                                              The Honorable Joseph C. Spero
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER RE: SETTLEMENT AND DISMISSAL WITH PREJUDICE
     CASE NO. 3:18-CV-00805-JCS
                                                5
